DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Allowable Subject Matter
Claims 6-8, 14-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guyot et al. (‘Guyot’ hereinafter) (Publication Number 20150220995) in view of Li et al. (‘Li’ hereinafter) (Publication Number 20160275201) and further in view of Strong et al. (‘Strong’ hereinafter) (Strong et al., "Generative conversation tool for game writers," Proceedings of the 4th International Conference on Foundations of Digital Games, 2009).
	
As per claim 1, Guyot teaches
A method comprising: (see abstract and background)

providing bridges from a given topic node to a neighbor node based on a weight assignment; (links in routing graphs are created when a feature value or a weighted feature value in a user profile raises above a predetermined threshold, paragraph [0077], where creation of link is the same as providing bridges; topic concept weight, paragraphs [0157]-[0160])
converting the bridges to an electronic form of communication; (diffusion of messages to nodes, paragraph [0078]-[0081])
[…]
Guyot does not explicitly indicate “and ordering, by the processor, suggested paths based on a determined distance from at least one other topic node to a topic goal node via an earliest topic node on each suggested path, wherein the determined distance is found by a first search of the topic graph”.
However, Li discloses “and ordering, by the processor, suggested paths based on a determined distance from at least one other topic node to a topic goal node via an earliest topic node on each suggested path, wherein the determined distance is found by a first search of the topic graph” (search of graph relationships finds least-cost path from initial node to goal node following path of lowest cost or distance keeping a sorted queue of alternate paths, paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guyot and Li because using the steps claimed would have given those skilled in the art the tools to improve the invention by optimizing graph search operations by providing solutions that are less resource intensive by finding more efficient paths. This gives the user the advantage of faster access to desired results.
Neither Guyot nor Li explicitly indicate “wherein the suggested paths are converted for communication as segues for use in a dialog for steering the dialog to a topic of the topic goal node”.
However, Strong discloses “wherein the suggested paths are converted for communication as segues for use in a dialog for steering the dialog to a topic of the topic goal node” (find a conversational path with connection between topics in conversation, section 4; note that Li teaches suggested path and goal node as shown previously and was not parsed from this limitation for readability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guyot, Li and Strong because using the steps claimed would have given those skilled in the art the tools to improve the invention by creating conversations where participants can engage in free-flowing conversations (see Strong, abstract). This gives the user the advantage of having conversations that more naturally flow from topic to topic.

As per claim 9,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claim 16,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guyot et al. (‘Guyot’ hereinafter) (Publication Number 20150220995) in view of Li et al. (‘Li’ hereinafter) (Publication Number 20160275201) and further in view of Strong et al. (‘Strong’ hereinafter) (Strong et al., "Generative conversation tool for game writers," Proceedings of the 4th International Conference on Foundations of Digital Games, 2009) and further in view of Jing et al. (‘Jing’ hereinafter) (Publication Number 20120124034) and further in view of Van Rest et al. (‘Van Rest’ hereinafter) (Publication Number 20170060958).

As per claim 2, Guyot teaches
determining, by the processor, the weight assignment for each topic node […]; (weighted feature value, paragraph [0077]; topic concept weight, paragraphs [0157]-[0160]).
Neither Guyot, Li nor Strong explicitly indicate “based on ratios of sums of weights of edges from topic nodes”.
However, Jing discloses “based on ratios of sums of weights of edges from topic nodes” (topic score generated based on edges and can be sum of edge weights, paragraph [0111] and weight factor can be any ratio, paragraph [0069]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Guyot, Li, Strong and Jing because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing search results that are more relevant to the topic of a user query (Jing, paragraph [0005]). This gives the user the advantage of faster and easier access to desired results.
Neither Guyot, Li, Strong nor Jing explicitly indicate “wherein the first search of the topic graph determines edge count distance”.
However, Van Rest discloses “wherein the first search of the topic graph determines edge count distance” (search constraint may include count distance and therefore determines count distance, paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guyot, Li, Strong, Jing and Van Rest because using the steps claimed would have given those skilled in the art the tools to improve the invention by reducing the paths to query for graphs potentially having an exponential number of paths between two vertices (Van Rest, paragraph [0007]). This gives the user the advantage of reducing execution time.

As per claim 10,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 2 and is similarly rejected.


Claims 3-4, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guyot et al. (‘Guyot’ hereinafter) (Publication Number 20150220995) in view of Li et al. (‘Li’ hereinafter) (Publication Number 20160275201) and further in view of Strong et al. (‘Strong’ hereinafter) (Strong et al., "Generative conversation tool for game writers," Proceedings of the 4th International Conference on Foundations of Digital Games, 2009) and further in view of Jing et al. (‘Jing’ hereinafter) (Publication Number 20120124034) and further in view of Van Rest et al. (‘Van Rest’ hereinafter) (Publication Number 20170060958) and further in view of Govrin et al. (‘Govrin’ hereinafter) (Publication Number 20140297268).

As per claim 3,
Neither Guyot, Li, Strong nor Jing explicitly indicate “[…], wherein the second search is a variant of a breadth-first search […]”.
However, Van Rest discloses “[…], wherein the second search is a variant of a breadth-first search […]” (performs one or more breadth-first searches, paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guyot, Li, Strong, Jing and Van Rest because using the steps claimed would have given those skilled in the art the tools to improve the invention by reducing the paths to query for graphs potentially having an exponential number of paths between two vertices (Van Rest, paragraph [0007]). This gives the user the advantage of reducing execution time.
Neither Guyot, Li, Strong, Jing nor Van Rest expressly indicate “performing a second search of the topic graph to determine labeling each node visited with a derived conversational distance to the topic goal node”.
However, Govrin discloses “performing a second search of the topic graph to determine labeling each node visited with a derived conversational distance to the topic goal node” (in a context tree, identify topics and set relevance to each topic based on distance in the tree, paragraph [0588]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guyot, Li, Strong, Jing, Van Rest and Govrin because using the steps claimed would have given those skilled in the art the tools to improve the invention by using models to analyze past performance to assess how likely a customer is to exhibit a specific behavior in the future (Govrin, paragraph [0012]). This gives the user the advantage of providing better dialog with a human user.
Neither Guyot, Li, Strong, Jing, Van Rest nor Govrin expressly show the information comprises profile information and current event information. 
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The previously claimed steps would be performed the same regardless of the data.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the previously claimed steps using information having any type of content because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 4, Guyot teaches
[…], and the electronic form of communication is one of a text message and virtual speech. (messages, paragraph [0078]-[0081])
Neither Guyot, Li, Strong, Jing nor Van Rest expressly indicate “the bridges comprise a selected set of conversational topics or topic instances that bridge from an initial topic instance to a set of one or more topic instances”.
However, Govrin discloses “the bridges comprise a selected set of conversational topics or topic instances that bridge from an initial topic instance to a set of one or more topic instances” (in a context tree, identify topics and set relevance to each topic based on distance in the tree, paragraph [0588]; conduct conversations, paragraphs [0567],[0584],[0589])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guyot, Li, Strong, Jing, Van Rest and Govrin because using the steps claimed would have given those skilled in the art the tools to improve the invention by using models to analyze past performance to assess how likely a customer is to exhibit a specific behavior in the future (Govrin, paragraph [0012]). This gives the user the advantage of providing better dialog with a human user.

As per claims 11-12,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 3-4 and are similarly rejected.

As per claim 17, Guyot teaches
determine the weight assignment for each topic node […]; weighted feature value, paragraph [0077]; topic concept weight, paragraphs [0157]-[0160]
Neither Guyot, Li nor Strong explicitly indicate “based on ratios of sums of weights of edges from topic nodes”.
However, Jing discloses “based on ratios of sums of weights of edges from topic nodes” (topic score generated based on edges and can be sum of edge weights, paragraph [0111] and weight factor can be any ratio, paragraph [0069]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Guyot, Li, Strong and Jing because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing search results that are more relevant to the topic of a user query (Jing, paragraph [0005]). This gives the user the advantage of faster and easier access to desired results.

Neither Guyot, Li, Strong nor Jing explicitly indicate “wherein the second search is a variant of a breadth-first search”.
However, Van Rest discloses “wherein the second search is a variant of a breadth-first search” (performs one or more breadth-first searches, paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guyot, Li, Strong, Jing and Van Rest because using the steps claimed would have given those skilled in the art the tools to improve the invention by reducing the paths to query for graphs potentially having an exponential number of paths between two vertices (Van Rest, paragraph [0007]). This gives the user the advantage of reducing execution time.
Neither Guyot, Li, Strong, Jing nor Van Rest expressly indicate “and perform a second search of the topic graph to determine labeling each node visited with a derived conversational distance to the topic goal node”.
However, Govrin discloses “and perform a second search of the topic graph to determine labeling each node visited with a derived conversational distance to the topic goal node” (in a context tree, identify topics and set relevance to each topic based on distance in the tree, paragraph [0588]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guyot, Li, Strong, Jing, Van Rest and Govrin because using the steps claimed would have given those skilled in the art the tools to improve the invention by using models to analyze past performance to assess how likely a customer is to exhibit a specific behavior in the future (Govrin, paragraph [0012]). This gives the user the advantage of providing better dialog with a human user.
Neither Guyot, Li, Strong, Jing, Van Rest nor Govrin expressly show the information comprises profile information and current event information. 
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The previously claimed steps would be performed the same regardless of the data.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the previously claimed steps using information having any type of content because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.


Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guyot et al. (‘Guyot’ hereinafter) (Publication Number 20150220995) in view of Li et al. (‘Li’ hereinafter) (Publication Number 20160275201) and further in view of Jing et al. (‘Jing’ hereinafter) (Publication Number 20120124034) and further in view of Strong et al. (‘Strong’ hereinafter) (Strong et al., "Generative conversation tool for game writers," Proceedings of the 4th International Conference on Foundations of Digital Games, 2009) and further in view of Van Rest et al. (‘Van Rest’ hereinafter) (Publication Number 20170060958) and further in view of Govrin et al. (‘Govrin’ hereinafter) (Publication Number 20140297268) and further in view of Cataldi et al., (‘Cataldi’ hereinafter) ("Emerging topic detection on twitter based on temporal and social terms evaluation," Proceedings of the tenth international workshop on multimedia data mining, ACM, 2010).

As per claim 5, Guyot teaches
maintaining the topic graph based on individual profiles and the current event information; (links in routing graphs are created when a feature value or a weighted feature value in a user profile raises above a predetermined threshold, paragraph [0077], where creation of link is the same as providing bridges; topic concept weight, paragraphs [0157]-[0160])
Guyot does not explicitly indicate “and providing the suggested paths based on the ordering”.
However, Li discloses “and providing the suggested paths based on the ordering” (search of graph relationships finds least-cost path from initial node to goal node following path of lowest cost or distance keeping a sorted queue of alternate paths, paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guyot and Li because using the steps claimed would have given those skilled in the art the tools to improve the invention by optimizing graph search operations by providing solutions that are less resource intensive by finding more efficient paths. This gives the user the advantage of faster access to desired results.

Neither Guyot, Li, Strong, Jing, Van Rest nor Govrin explicitly indicate “maintaining weights on edges of the topic graph based on one or more snippets from news or text that relate topics connected by an edge”.
However, Cataldi discloses “maintaining weights on edges of the topic graph based on one or more snippets from news or text that relate topics connected by an edge” (correlation of weighted terms in time intervals, section 7.1, where interval can be current or recent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guyot, Li, Strong, Jing, Van Rest nor Govrin and Cataldi because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing the detection of emerging topics in a message system (Cataldi, abstract). This gives the user the advantage of being able to more easily and quickly identify important new information.

As per claim 13,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 5 and is similarly rejected.

As per claim 18, Guyot teaches
maintain the topic graph based on individual profiles and the current event information; (links in routing graphs are created when a feature value or a weighted feature value in a user profile raises above a predetermined threshold, paragraph [0077], where creation of link is the same as providing bridges; topic concept weight, paragraphs [0157]-[0160])
Neither Guyot, Li, Strong nor Jing explicitly indicate “wherein the first search of the topic graph determines edge count distance”.
However, Van Rest discloses “wherein the first search of the topic graph determines edge count distance” (search constraint may include count distance and therefore determines count distance, paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guyot, Li, Strong, Jing and Van Rest because using the steps claimed would have given those skilled in the art the tools to improve the invention by reducing the paths to query for graphs potentially having an exponential number of paths between two vertices (Van Rest, paragraph [0007]). This gives the user the advantage of reducing execution time.
Guyot does not explicitly indicate “and provide the suggested paths based on the ordering”.
However, Li discloses “and provide the suggested paths based on the ordering” (search of graph relationships finds least-cost path from initial node to goal node following path of lowest cost or distance keeping a sorted queue of alternate paths, paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guyot and Li because using the steps claimed would have given those skilled in the art the tools to improve the invention by optimizing graph search operations by providing solutions that are less resource intensive by finding more efficient paths. This gives the user the advantage of faster access to desired results.
Neither Guyot, Li, Strong, Jing, Van Rest nor Govrin explicitly indicate “maintain weights on edges of the topic graph based on one or more snippets from news or text that relate topics connected by an edge”.
However, Cataldi discloses “maintain weights on edges of the topic graph based on one or more snippets from news or text that relate topics connected by an edge” (correlation of weighted terms in time intervals, section 7.1, where interval can be current or recent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guyot, Li, Strong, Jing, Van Rest nor Govrin and Cataldi because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing the detection of emerging topics in a message system (Cataldi, abstract). This gives the user the advantage of being able to more easily and quickly identify important new information.
Neither Guyot, Li, Strong, Jing, Van Rest, Govrin nor Cataldi expressly show current event information comprises health event information for at least one profile. 
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The previously claimed steps would be performed the same regardless of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the previously claimed steps using information having any type of content because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.


Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-13 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the newly added Strong reference, in combination with the previously cited references, teaches the claim language as amended.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198